 

Case 1:19-cv-08661-GBD Document 66 Filed 09/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH PARENTEAU,
Plaintiff,
-against-
19 Civ. 8661 (GBD)
RUSSELL CELLULAR, INC. et al.,
Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within sixty (60)
days of this Order.

The conferences scheduled for December 16, 2020 and January 20, 2021 are canceled.
Dated: New York, New York

September 21, 2020
SO ORDERED.

SEP 2 1 20 Qroray OB Dorwehe

GepR B. DANIELS
Ufiited States District Judge

 

 
